Case 1:21-cv-00539-AJT-TCB Document 1-12 Filed 04/30/21 Page 1 of 1 PagelD# 25

To Sarah Garcia » ¢
Mar 8 at 10:04 AM

M SARA C. GARCIA,
CASE # ..0696

We have tried numerous times to reach you regarding your
bill that is Due + Owing.

ACUTE + WELLNESS CHIROPRACTIC

Alate fee has already been added to your Account.

Now that | have your case, | am preparing your case to be
sent to the Attorneys within 24 hours for filing immediately in
court at there direction. Additionally there may be Court
Costs, Attorney Fees, Interest and Damages added to your
account.

Understand, once this case is in the courts, | can NO
LONGER work with you.

If you would like to pay this bill or work out a payment plan
with me, Please contact ONLY myself. To make a payment
plan and avoid court, you must do so immediately.

Tony

Rapid Recovery

703-273-4224

 

EXHIBIT

ae

tabbies"
